Title: To James Madison from Levi Lincoln, 26 March 1802 (Abstract)
From: Lincoln, Levi
To: Madison, James


26 March 1802, Washington. “In answer to your communications, as contained in the letter of the attorney Genl. of the Mississippi territory, enclosed by Governor Claiborne respecting claims to vacant lands in that territory, I can state little more than general principles, and a loose opinion on the described cases.… Nothing can be clearer, than that all grants, made by the Spanish Government after the ratification of the treaty, by which the land was ceded to the United States, are void. A claimant who had, in fact, obtained a patent or a title before that time, under the Spanish, or since, under the American Government, can alone hold by his grant.” Thus, “the only question is, when was the patent granted?” A deed takes effect from the time of its delivery, and every deed is presumed to be delivered on the day of its date. But if a deed is challenged, then its execution must be proved, in which case “the greatest latitude should be given for the admission of evidence, & especially in suppression of fraud.” If evidence in the possession of the Spanish government is needed, “a line from the Spanish minister, at this place, on the subject, may be useful.”
“Mention is made of an action’s being brought by one Green against the United States for the recovery of public lands and buildings, and in which, after a verdict for the demandant, a new trial has been granted. It is not perceived, how an action could be brought against the United States.… As no case is stated, I do not see how Government can be bound by any verdict which may be given in the case, nor can I give any opinion on the subject.”
 

   
   RC (DNA: RG 59, LOAG); Tr (Ms-Ar: Claiborne Executive Journal). RC 3 pp.; docketed by Brent. Printed in Hall, Official Opinions of the Attorneys General, 1:108–10.



   
   Mississippi Territory attorney general Lyman Harding’s letter (not found) was enclosed in Governor Claiborne’s 20 Jan. 1802 letter to JM. Claiborne asked JM to submit Harding’s letter to Lincoln and request his opinion on the validity of antedated Spanish land grants and on the best method for investigating them (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:413). If JM wrote to Lincoln when he communicated these letters, his letter has not been found.



   
   The public land in question was the Villa Gayoso, the summer residence of former Spanish governor Manuel Gayoso de Lemos in Jefferson County, Mississippi Territory, which comprised some six “framed Buildings ill finished” on about two hundred acres of land. It was claimed by Everard Green, son of Col. Thomas Green, a former Virginian and Continental army veteran. The Green family had contested Gayoso’s use of the land, and when the Spanish turned the property over to the U.S. Army they transferred their dispute to the U.S. (Winthrop Sargent to Timothy Pickering, 29 Sept. 1798 and 1 Nov. 1799, and Sargent to John Marshall, 1 June and 10 Aug. 1800, Rowland, Mississippi Archives, 1:57, 184, 236, 265; Claiborne, Mississippi, as a Province, Territory, and State, 1:228–29 nn.).


